DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s response to the last Office Action, filed on 06/23/2022 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made Final.
Rejections under 112 first paragraph of claims 1-8 and 15-20 are withdrawn in view of amendments. Rejection is added to claim 14 under 112 first paragraph in view of amendments
Rejection under 112 second paragraph of claim 4 is withdrawn in view of amendments. Rejections are added to claims 1-8 and 9-14 under 112 second paragraph in view of amendments.
Double patenting rejection is maintained.

Response to Arguments
Applicant's arguments filed on 06/23/2022 have been fully considered but they are not persuasive.
Examiner has introduced the Simon 2008 reference in response to amendments to claim 20. ¶ 0006 discloses tracking a patient via a fiducial marker on the patient. ¶ 0026 discloses tracking the gantry, “The movements of the imaging device 34, such as the C-arm 36 can be tracked with a tracking device 50.” ¶ 0005 discloses registration based on said tracking. Imaging system tracker 50 and patient tracker 50a are both used for navigation and continued registration during acquisition. See ¶ 0038 and ¶ 0037.
It would have been obvious at the time the invention was made to one of ordinary skill in the art to incorporate the gantry tracking feature into the above combination. The determination of obviousness is predicated upon the following findings: The prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination, while the teaching of Simon 2008 continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of simply performing tracking of an imaging system, well-known and widely used in the area of CT imaging.
Regarding the remaining claims, Examiner finds that the existing references meet the newly amended claim limitations. Claim amendments have been fully addresses in the detailed analysis below. 


Applicant remarks, “Licato does not disclose the method of Independent claim 1 of receiving an identification of a first and second phase and determining a first and second sub-plurality of image frames from a plurality of image frames acquired of a vasculature that relate to a first and second phase.” Applicant also cites a section of Licato at ¶ 0024 that does not appear to be relevant to Licato’s teachings of this claim language.
Examiner points Applicant to other areas of Licato’s disclosure. Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.” For a further teaching see ¶ 0041 which teaches acquiring imaging frames as the contrast agent moves through the vasculature, “bone-removed CT perfusion data is dynamically displayed to show wash in and washout of contrast in the brain vasculature, enabling the visualization of both arterial and venous phases.” Licato receives the vasculature region of interest at Fig. 1, step 104 and Fig. 2, step 204.
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Seppi’s system to include reconstructing separate venous and arterial models in separate phases of contrast agent propagation. Seppi already teaches reconstructing based on separate physiological phases. Licato explicitly teaches doing so for venous and arterial phases. One skilled in the art would have been motivated to modify Seppi to include this well-known technique of separate reconstruction of arteries and veins in order that the user does not have to differentiate between the two, if such an image is desired (this increases system flexibility). Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,769,912 and claims 1-30 of 9,807,860 in view of Simon (U.S. Pat. Appl. Pub. 2009/0232374; provided by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 9,769,912 discloses a method reconstructing multiple phases of a vasculature of a subject (claim 1), comprising: 
injecting a contrast agent into the vasculature of the subject at a selected injection start time; (claim 4)
powering a x-ray source at a first power to emit x-rays to be detected by a detector at a selected imaging first time; (claim 1)
powering the x-ray source at a second power to emit x-rays to be detected by a detector at a selected imaging second time; (claim 1)
selecting the second power to have a voltage that is about 40 kV to about 60 kV different than the first power and an amperage that is about 20 mA to about 150 mA different than the first power; (claim 1)
moving the x-ray source and the detector relative to the subject; (claim 1)
and acquiring image data of a selected portion of the subject over an imaging period of time while (i) moving the x-ray source and the detector and (ii) switching between powering the x-ray source at the first power to emit x-rays to be detected by the detector and powering the x-ray source at the second power to emit x-rays to be detected by the detector, wherein the image data includes a plurality of image frames of the subject acquired over the imaging period of time at both (i) different positions relative to the subject based on the moving of the x-ray source and the detector and (ii) different powers; (claim 1)
receiving a first input of a first phase of the vasculature of the subject; (claim 1)
determining a first sub-plurality of image frames of the plurality of image frames that relate to the first phase in the subject; (claim 1)
receiving a second input of a second phase of the vasculature of the subject; (claim 1)
determining a second sub-plurality of image frames of the plurality of image frames that relate to the second phase in the subject; and (claim 1)
reconstructing a model that (i) illustrates at least one of the first phase of the subject based on the determined first sub-plurality of image frames or the second phase of the subject based on the determined second sub-plurality of image frames (ii) discriminates the first phase or the second phase from surrounding structure; and registering the reconstructed model to the subject. (claim 1).
In the field of medical imaging Simon teaches registering the reconstructed model to the subject (¶ 0082 teaches registering image data to a patient’s anatomy in patient space, “registration is the process of determining how to correlate a position in image space with a corresponding point in real or patient space”)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a registration module for registering a medical image to the anatomical features being imaged. One skilled in the art would have been motivated to modify the above combination to include this previously-performed and well-known technique of registering imaging to patient space (incorporating this feature improves the system’s functionality). Furthermore, the prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of the above combination.
Remaining claims are rejected similarly as are those of US Pat. No. 9,807,860.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/797,429 and claims 1-24 of 15/707,387. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 15/797,429 discloses a method reconstructing multiple phases of a vasculature of a subject (claim 1), comprising: 
injecting a contrast agent into the vasculature of the subject at a selected injection start time; (claim 1)
powering a x-ray source at a first power to emit x-rays to be detected by a detector at a selected imaging first time; (claim 1)
powering the x-ray source at a second power to emit x-rays to be detected by a detector at a selected imaging second time; (claim 1)
selecting the second power to have a voltage that is about 40 kV to about 60 kV different than the first power and an amperage that is about 20 mA to about 150 mA different than the first power; (claim 9)
moving the x-ray source and the detector relative to the subject; (claim 1)
and acquiring image data of a selected portion of the subject over an imaging period of time while (i) moving the x-ray source and the detector and (ii) switching between powering the x-ray source at the first power to emit x-rays to be detected by the detector and powering the x-ray source at the second power to emit x-rays to be detected by the detector, wherein the image data includes a plurality of image frames of the subject acquired over the imaging period of time at both (i) different positions relative to the subject based on the moving of the x-ray source and the detector and (ii) different powers; (claims 1 and 5)
receiving a first input of a first phase of the vasculature of the subject; (claim 10)
determining a first sub-plurality of image frames of the plurality of image frames that relate to the first phase in the subject; (claims 10 and 13)
receiving a second input of a second phase of the vasculature of the subject; (claim 10)
determining a second sub-plurality of image frames of the plurality of image frames that relate to the second phase in the subject; and (claims 10 and 13)
reconstructing a model that (i) illustrates at least one of the first phase of the subject based on the determined first sub-plurality of image frames or the second phase of the subject based on the determined second sub-plurality of image frames and (ii) discriminates the first phase or the second phase from surrounding structure; (claim 4)
and registering the reconstructed model to the subject. (claim 12).
Remaining claims are rejected similarly as are those of US Pat. No. 15/707,387.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 reads, “generate for display a graphical representation of an instrument superimposed on a display of the multi-phase three-dimensional mode” Examiner notes that the specification does not contain support for superimposing the icon on a multi-phase model. Rather ¶ 0050 generally discloses that the icon can be superimposed on image data. There is no support that an icon is superimposed on this specific multi-phase model. Additionally, there is no support that an icon is superimposed on a three-dimensional model.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the determined region of interest" in “determining a first sub-plurality of image frames … in the determined region of interest”. There is no disclose for determining a region of interest and as such it is not clear if this refers to the same region as the earlier “a region of interest.” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “wherein either of the first phase or the second phase may not be imaged by an entire rotation of the detector.” It is unclear what the meaning is of the term ‘may not’ in this context. In particular, it is unclear if the claims are allowing that the first/second phase may or may not be imaged by an entire rotation, or if the claims are requiring that an imaging take place without an entire rotation of the detector.
Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 still recited the term “the received input” in two places, despite the previous antecedent basis being deleted. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Licato (U.S. PG Pub. 2010/0128942), Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant) and Simon (U.S. Pat. Appl. Pub. 2009/0232374; provided by Applicant).
Regarding claim 1, Seppi discloses a method of reconstructing multiple phases of a subject (Pg. 12, ¶ 0091, “composite images can be created for different phases (or phase intervals) of a physiological cycle.” Seppi pg. 3, ¶ 0030 teaches reconstruction.), comprising:
injecting a contrast agent into the vasculature of the subject at a selected injection start time; (Pgs. 2-3, ¶ 0028, “The contrast agent can be administered with a mechanical power injector.”)
powering a x-ray source at a first power to emit x-rays to be detected by a detector at a selected imaging first time; (Pg. 3, ¶ 0030, “As the gantry 12 rotates about the breast 18, the x-ray source assembly 20 alternately emits radiation at a first and a
 second energy levels”)
powering the x-ray source at a second power to emit x-rays to be detected by the detector at the selected imaging second time; (As above, pg. 3, ¶ 0030 teaches powering at a second power level at a second time.)
moving the x-ray source and the detector along a selected path relative to the subject; (See Seppi Fig. 1a. Pg. 2, ¶ 0025 teaches, “the gantry 12 [consisting of the source and detector] is placed above the panel 14, and is configured to rotate about the breast 18.” Also see ¶ 0051.)
and acquiring image data of a selected portion of the subject over an imaging period of time while (i) moving the x-ray source and the detector and (ii) switching between powering the x-ray source at the first power to emit x-rays to be detected by the detector and powering the x-ray source at the second power to emit x-rays to be detected by the detector, wherein the acquired image data includes a plurality of image frames of the subject acquired over the imaging period of time at both (i) different positions relative to the subject based on the moving of the x-ray source and the detector and (ii) different powers operable to assist in discriminating the vasculature of the subject from a tissue surrounding the vasculature of the subject based on a difference in the image data due to the difference of the first power and the second power; (Pg. 3, ¶ 0030, “The detector assembly 24, in turn, generates the first and the second sets of image data in response to radiation at the first and second levels, respectively. Additional sets of image data for different gantry angle can be generated as the gantry 12 rotates about the breast.” Regarding discrimination between the vasculature and surrounding tissue Seppi ¶ 0030 and 0035 teach emitting x-rays at first and second power levels to exploit a difference in absorption between the two energy levels in order discriminate vasculature from the surrounding tissue.)
determining a first sub-plurality of image frames of the plurality of image frames of the acquired image data that relate to the first phase in the subject in the determined region of interest based on at least a received input; (Seppi Pg. 12, ¶ 0091, “a plurality of composite images can be created for different phases (or phase intervals) of a physiological cycle, and the created composite images can be displayed in a sequence to form a video (i.e., multiple images at different times). For example, a patient positioning monitoring system can be used to collect motion data representative of a motion of the patient 16, while the gantry 12 rotates about the patient 16 (or object being imaged) to generate image data using radiation at a first and second energy levels.” Also see ¶ 0040 that teaches the volumetric imaging over time to capture a plurality of vasculature phases as the contrast agent progresses through the vasculature.) 
determining a second sub-plurality of image frames of the plurality of image frames of the acquired image data that relate to the second phase in the subject in the determined region of interest based on at least a received input; (As above, see Seppi ¶ 0091 and ¶ 0040 which teach generating multiple phases from the sub-plurality of frames.)
reconstructing a model that illustrates both (i) at least one of the first phase of the subject based on the determined first sub-plurality of image frames or the second phase of the subject based on the determined second sub-plurality of image frames and (ii) the discrimination of the first phase or the second phase from surrounding structure, wherein either of the first phase or the second phase may not be imaged by an entire rotation of the detector relative to the subject and at least one of the first phase or the second phase is reconstructed using the input; (As above, Seppi ¶ 0091 and ¶ 0040 teach generating multiple phases from the sub-plurality of frames. Seppi Pg. 4, ¶ 0035 teaches reconstruction of the acquired data to form an image in such a way that discriminates the contrast-enhanced vasculature from the surrounding structure, “subtraction of the first image from the second image will reduce an image contrast (make less visible) for bone and tissue that do not contain the contrast agent, and retain or enhance an image contrast (make more visible) of vessels that contain the contrast agent.” Seppi pg. 2, ¶ 0027, “if a full cone detector is used, the system 10 may acquire data while the gantry 12 rotates 180° plus the angle of the beam pattern.”)
receiving an identification via input phases (Seppi teaches a user input for operating the image input, ¶ 0083 teaches that the anatomical phases are received from a patient user 16.) 
In the field of dual-energy CT systems Licato teaches that said phases are  vasculature phases and teaches receiving an identification of a first phase and a second phase via an input regarding the vasculature of the subject in a region of interest. (Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature. ¶ 0031, “CTA [CT angiography] data is also extracted from the CT perfusion image data by locating the dynamic acquisition phase associated with a peak arterial concentration of contrast. Similarly, the CT venography ("CTV") data is also extracted from the dynamic acquisition data using the peak venous phase.” For a further teaching see ¶ 0041 which teaches acquiring imaging frames as the contrast agent moves through the vasculature, “bone-removed CT perfusion data is dynamically displayed to show wash in and washout of contrast in the brain vasculature, enabling the visualization of both arterial and venous phases.” Licato receives the vasculature region of interest at Fig. 1, step 104 and Fig. 2, step 204.) 
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Seppi’s system to include reconstructing separate venous and arterial models in separate phases of contrast agent propagation. Seppi already teaches reconstructing based on separate physiological phases. Licato explicitly teaches doing so for venous and arterial phases. One skilled in the art would have been motivated to modify Seppi to include this well-known technique of separate reconstruction of arteries and veins in order that the user does not have to differentiate between the two, if such an image is desired (this increases system flexibility). Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle.
In the field of dual energy medical imaging Rappoport teaches wherein the second power is selected to have a voltage that is about 40 kV to about 60 kV different than the first power and an amperage that is about 20 mA to about 150 mA different than the first power and also teaches inputting phases (Rappoport Pg. 3, ¶ 0040, “For the dual-energy measurements, technique factors of about 60 mA at 130 kVp (i.e., the first power source) and about 30 mA at 80 kVp (i.e., the second power source) were chosen.” Rappaport also teaches a user input for operating the image input by an operator 107, 0033, and that the anatomical phases are received from a patient user 106.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a power source according to the claimed specifications. One skilled in the art would have been motivated to include these previously chosen power specifications in order for the imaging to be compatible with the selected contrast agent. Further, Rappoport Pg. 3, ¶ 0036, “Some of the determining factors concerning what specific parameters to use may comprise radiation exposure, noise, type of contrast agent used, size of area to be scanned, and size of patient and so on.” The prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination.
In the field of medical imaging Simon teaches registering the reconstructed model to the subject such that a location in a navigation field is operable to be displayed relative to the reconstructed model and teaches generating for display a graphical representation of an instrument superimposed on a display of the reconstructed model, wherein the instrument is tracked relative to the subject and the generated display is based on the tracked instrument and the registration of the reconstructed model to the subject. (¶ 0082 teaches registering image data to a patient’s anatomy in patient space, “registration is the process of determining how to correlate a position in image space with a corresponding point in real or patient space.” ¶ 0082 also teaches that the system is operable to “identify the corresponding point on the pre-acquired image or atlas model relative to the tracked instrument 24 and display the position on display 22 and relative to the image data 23 . . . An icon representing the localized point or instruments is shown on the display 22.”)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a registration module for registering a medical image to the anatomical features being imaged. One skilled in the art would have been motivated to modify the above combination to include this previously-performed and well-known technique of registering imaging to patient space (incorporating this feature improves the system’s functionality). Furthermore, the prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of the above combination.
Regarding claim 2, the above combination discloses the method of claim 1, wherein reconstructing a model that illustrates at least one of the first phase of the subject based on the determined first sub-plurality of image frames or the second phase of the subject based on the determined second sub-plurality of image frames includes reconstructing a dual model to illustrate both the first phase and the second phase. (Licato ¶ 0039 teaches generating a dual model which includes the CTA (angiography) and CTV (venography) to determine where the two vasculatures interest, “AVM's are detected by determining an intersection of the CTA and CTV vasculature at all phase levels, for example, peak arterial to peak venous phases. The determined intersections generally represent entangled bundles of vessels with blood recirculation that does not pass through associated brain tissues.”)
wherein the received input includes at least a time constraint or a pixel in the plurality of image frames. (See rejection of claim 1 in which both Seppi and Licato teach that the input is based on a time constraint and a pixel in the plurality of image frames.)
Regarding claim 3, the above combination discloses the method of claim 2, further comprising: operating a display device to display the dual phase model (Seppi, ¶ 0083 teaches a display)
Regarding claim 4, the above combination discloses method of claim 1, further comprising: correlating the plurality of image frames over time to a position of the contrast agent in the determined region of interest within the subject over time, wherein the received input relates to a pixel intensity in the determined region of interest. (Licato ¶ 0041 teaches acquiring imaging frames as the contrast agent moves through the vasculature, “bone-removed CT perfusion data is dynamically displayed to show wash in and washout of contrast in the brain vasculature, enabling the visualization of both arterial and venous phases.” The two phases/input image data are displayed with image/pixel intensity. Also see Licato Figs. 3 and 4. Also see Seppi ¶ 0040, 0041 for teaching of correlating the contrast agent over time and 0054 for specifics of imaging.)
Regarding claim 5, the above combination discloses the method of claim 4, wherein determining the first sub-plurality of image frames of the plurality of image frames that relate to the first phase in the subject is based on the correlating the plurality of image frames over time to the position of the contrast agent in the subject over time. (Licato, ¶ 0020, “the exemplary algorithm also visualizes the anatomy, for example, by displaying time-dependent washins and washouts of contrast (arterial and venous phases).” Seppi ¶ 0040, “In the above described embodiment, a volumetric
composite image (or composite image data) is generated for a prescribed lapsed time after the injection of the contrast agent. However, in alternative embodiments, steps 204 and 206 can be repeated to generate additional volumetric composite images (or composite image data) for different lapsed time after the injection of the contrast agent.”)
Regarding claim 6, the above combination discloses the method of claim 5, wherein determining the second sub-plurality of image frames of the plurality of image frames that relate to the second phase in the subject is also based on the correlating the plurality of image frames over time to the position of the contrast agent in the subject over time. (As above see Licato, ¶ 0020 and Seppi ¶ 0040 which teach correlating imaging with a first and second phase after an injection of a contrast agent.)
Regarding claim 7, the above combination discloses the method of claim 2, further comprising: executing instructions with a processor to determine the model that illustrates at least one of the first phase of the subject based on the determined first sub-plurality of image frames or the second phase of the subject based on the determined second sub-plurality of image frames. (See Seppi ¶ 0082.)
Regarding claim 8, the above combination discloses the method of claim 7, wherein executing instructions with the processor to determine the model includes constructing a multi-phase model to illustrate a venous phase of the vasculature of the subject and an arterial phase of the vasculature of the subject. (As above, Licato ¶ 0039 teaches generating a multi-phase model which includes the CTA (angiography) and CTV (venography) to determine where the two vasculatures interest, “AVM's are detected by determining an intersection of the CTA and CTV vasculature at all phase levels, for example, peak arterial to peak venous phases. The determined intersections generally represent entangled bundles of vessels with blood recirculation that does not pass through associated brain tissues.”)

Claims 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Licato (U.S. PG Pub. 2010/0128942), Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant), Simon (U.S. Pat. Appl. Pub. 2009/0232374; provided by Applicant), and Montagnat (“Globally constrained deformable models for 3D object reconstruction”; provided by Applicant).
Regarding claim 9, the above combination discloses a method reconstructing multiple phases of a vasculature of a subject (see rejection of claim 1), comprising:
injecting a contrast agent into the vasculature of the subject at a selected injection start time, wherein the contrast agent injected into the subject has a x-ray scattering pattern different than that of an anatomy of the subject; (See rejection of claim 1 and Seppi ¶ 0029 regarding the iodine contrast agent.)
powering a x-ray source tube to emit x-rays at a first power with a first power source to acquire a first image data at a first position along a path relative to the subject and having a first attenuation within the subject; (Seppi ¶ 0030 teaches emitting x-rays at first and second power levels and ¶ 0035 describes first and second attenuation within the subject. ¶ 0051 teaches using a first and second voltage supply.)
powering the x-ray source tube to emit x-rays at a second power different from the first power with a second power source to acquire a second image data at a second position along the path relative to the subject and having a second attenuation within the subject; (As above, Seppi ¶ 0030 teaches emitting x-rays at first and second power levels and ¶ 0035 describes first and second attenuation within the subject. ¶ 0051 teaches using a first and second voltage supply.)
acquiring the first image data and the second image data of the vasculature of the subject with both the first power and the second power while at least one of positioning or moving the x-ray source within a gantry and at least one of moving or not moving the gantry; and (See Seppi ¶ 0030 and see rejection of claim 1.)
determining a region of interest including the vasculature of the subject (Licato determines a region of interest via input at Fig. 1, step 104 and Fig. 2, step 204.)
determining a first portion of the first image data that relates to the first phase of the vasculature of the subject in the determined region of interest based at least on the received input and a second portion the second image data that relates to the second phase of the vasculature of the subject in the determined region of interest based at least on the received input; (Seppi Pg. 12, ¶ 0091 teaches imaging a plurality of different phases and ¶ 0040 teaches the volumetric imaging over time to capture a plurality of vasculature phases as the contrast agent progresses through the vasculature. Licato teaches a dual-energy CT system which teaches separate arterial and venous imaging based on the contrast agent peak in the vasculature, imaging each as separate vasculature phase images. Also see rejection of claim 1, regarding Licato’s teaching for the input region of interest.)
reconstructing a model of the vasculature of the subject in the determined region of interest including the first image data with the first attenuation and the second image data with the second attenuation based on the first power and the second power; (As above, see ¶ 0035)
wherein reconstructing the model includes: constructing a multi-phase model that illustrated all of (i) a first phase of the vasculature of the subject including a venous phase of the subject in the first image data and the second image data, (ii) a second phase of the vasculature of the subject including an arterial phase of the subject in the first image data and the second image data and (iii) a discrimination of the first phase or the second phase from tissue surrounding the vasculature of the subject. (See the combination with Licato as in the rejection of claim 1. Each phase in Seppi is imaged by the first and second image data (both power levels), see rejection of claim 1.)
In the field of CT image reconstruction Montagnat teaches that said reconstruction is based on an iterative process (Both the deformable model framework described as free-form deformation (abstract and pg. 174, section 1.1) and the non-rigid registration framework (abstract and pg. 175, section 1.2) as well as Montagnat’s own model (pg. 175, section 2) all meet the above limitations of the iterative reconstruction model.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to use a reconstruction model which iteratively alters a theoretical template. The prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination, while the teaching of Montagnat continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of including the functionality from a well-known and widely performed reconstruction technique in CT imaging. Although Seppi and the above combination do not expressly disclose this reconstruction method, iterative CT reconstruction as described is a widely-practiced technique and substituting it with Seppi’s reconstruction would not produce an unexpected result.
Regarding claim 10, the above combination discloses the method of claim 9, wherein the iterative process includes iteratively changing a pre-formed theoretical image data projection of the subject until the pre-formed theoretical image data projection matches the acquired image data of the subject to form an appropriately altered reconstruction model. (As above, aoth the deformable model framework described as free-form deformation (abstract and pg. 174, section 1.1) and the non-rigid registration framework (abstract and pg. 175, section 1.2) as well as Montagnat’s own model (pg. 175, section 2) all meet the above limitations of the iterative reconstruction model.)
Regarding claim 11, the above combination the discloses the method of claim 9, further comprising: selecting the first power to have a first voltage of about 40 kV to about 180 kV and a first amperage of about 10 mA to about 500 mA; selecting the second power to have a second voltage that is about 40 kV to about 60 kV different than the first voltage and a second amperage that is about 20 mA to about 150 mA different than the first amperage. (As above, pg. 3, ¶ 0040, “For the dual-energy measurements, technique factors of about 60 mA at 130 kVp (i.e., the first power source) and about 30 mA at 80 kVp (i.e., the second power source) were chosen.”)
Regarding claim 12, the above combination the method of claim 11, further comprising: moving the x-ray source tube along the path relative to the subject, within the gantry and movement of the x-ray source tube includes movement of the gantry; and moving a detector within the gantry to detect x-rays emitted by the x-ray source; and wherein the x-ray source tube is a single x-ray source tube powered by both the first power source and the second power source. (See rejection of claim 1 and Seppi ¶ 0051. See Seppi Fig. 1B and ¶ 0024 for teaching of the x-ray source tube within a moving gantry.)
Regarding claim 13, the above combination the method of claim 12, wherein reconstructing the model further includes:
executing instructions with a processor to determine a difference between the first image data acquired at the first power and the second image data acquired at the second power; (As in the rejection of claim 9 see Seppi ¶ 0035.)
wherein the discrimination of the first phase or the second phase from tissue surrounding the vasculature of the subject includes differentiating the vasculature from a surrounding tissue based on the first image data acquired at the first power and the second image data acquired at the second power; (Seppi ¶ 0035 teaches using the dual energy technique to differentiate the vasculature containing contrast agent with the surrounding tissue.)
wherein reconstructing the model includes executing instructions with the processor to reconstruct a model of the selected portion of the subject including illustrating a first region in the selected portion and a second region in the selected portion based on the determined difference in the first image data and second image data. (See Seppi ¶ 0035 and 0030 where the dual energy imaging is used to image a subject at multiple regions. Also see Licato which also teaches using dual energy CT to image both venous and arterial phases.)
Regarding claim 14, the above combination the method of claim 13, further comprising: executing instructions with a processor to construct the multi-phase three-dimensional model of the selected portion of the subject. (Seppi pg. 3, ¶ 0030 discloses reconstruction of a volumetric image.)
and generate for display a graphical representation of an instrument superimposed on a display of the multi-phase three-dimensional model, wherein the instrument is tracked relative to the subject and the generated display is based on the tracked instrument and a registration of the multi-phase three-dimensional model to the subject. (See rejection of claim 1 and in particular combination with the Simon, Seppi and Licato references.)

Claims 15-20, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Licato (U.S. PG Pub. 2010/0128942), Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant), Simon (U.S. Pat. Appl. Pub. 2009/0232374; provided by Applicant) and Feuerlein (US PG Pub. 2008/0306381; provided by Applicant).
Regarding claim 15, the above combination the system configured to reconstruct multiple phases of a vasculature of a subject (see rejection of claim 1), comprising:
a pump to inject a contrast agent into the vasculature of the subject at a selected injection start time, wherein the contrast agent injected into the subject has a x-ray scattering pattern different than that of an anatomy of the subject; (See rejection of claim 9 and Seppi Pgs. 2-3, ¶ 0028, “The contrast agent can be administered with a mechanical power injector.”)
an imaging system including:
a x-ray source; (See rejection of claim 1.)
a detector to detect x-rays emitted by the x-ray source and generate an image data; (See rejection of claim 1.)
a gantry in which both the x-ray source and the detector are configured to move; (See rejection of claim 1.)
a first power source to power the x-ray source at a first power to emit x-rays to be detected by the detector at a selected imaging first time; and (See rejection of claims 1 and 9.)
a second power source to power the x-ray source at a second power to emit x-rays to be detected by the detector at a selected imaging second time; (See rejection of claim 9.)
wherein the second power source has a voltage that is about 40 kV to about 60 kV different than the first power source and an amperage that is about 20 mA to about 150 mA different than the first power source; (See rejection of claim 9.)
a controller in communication with the imaging system to provide the imaging system instruction to the imaging system based on the timing of an initiation of injection of a contrast agent into the subject and a path; (Pg. 2, ¶ 0026, discloses “The rotation of the gantry 12 and the operation of the x-ray source assembly 20 are controlled by the control 40.” See Seppi ¶ 0030 for controlling to timing of a scan in view of the injection of contrast agent.)
wherein the x-ray source and the detector are configured to move relative to the subject based on the imaging system instruction; (See rejection of claim 1.)
and wherein the image data is of a selected portion of the subject over an imaging period of time and is acquired while (i) moving the x-ray source and the detector along the path and (ii) switching between powering the x-ray source at the first power to emit x-rays to be detected by the detector and powering the x-ray source at the second power to emit x-rays to be detected by the detector, wherein the image data includes a plurality of image frames of the subject acquired over the imaging period of time at both (i) different positions relative to the subject based on the moving of the x-ray source and the detector and (ii) different powers; (See rejection of claim 1 and Seppi ¶ 0030.)
an image data indexer configured to (i) receive inputs from a user regarding parameters of a first anatomical phase and a second anatomical phase from the user related to a region of interest of the subject, and (ii) index the plurality of image frames of the subject based at least on a time stamp by the controller and execute instructions to determine whether a selected portion of the image data is regarding the first anatomical phase or the second anatomical phase based on at least the plurality of image frames of the subject and the received inputs. (Seppi pg. 12, ¶ 0091, “In one embodiment, the image data can be time-binned based on prescribed phase ranges of a physiological cycle” (i.e., phases are determined based on the indexed time of the image data). In an alternative embodiment, the image data can be time-binned based on prescribed amplitude ranges of the physiological cycle.” Also see Licato at ¶ 0041. Seppi teaches a user input for operating the region of interest image input, ¶ 0083 and teaches that the anatomical phases are received from a patient user 16. Likewise Rappaport teaches a user input for operating the region of interest image input by an operator 107, ¶ 0033, and that the anatomical phases are received from a patient user 106.)
wherein the image data indexer comprises a processor system configured to, based on the input region of interest, determine a first sub-plurality of image frames of the plurality of image frames that relate to the first anatomical phase and a second sub- plurality of image frames of the plurality of image frames that relate to the second anatomical phase. (Licato ¶ 0039 teaches generating a dual model which includes the CTA (angiography) and CTV (venography) to determine where the two vasculature regions of interest, “AVM's are detected by determining an intersection of the CTA and CTV vasculature at all phase levels, for example, peak arterial to peak venous phases. The determined intersections generally represent entangled bundles of vessels with blood recirculation that does not pass through associated brain tissues.”)
In the field of medical imaging systems for coordinating contrast-agent injection timing Feuerlein teaches that said a controller is operable to provide instruction to the pump and to control initiation and timing of the injection of the contrast agent into the patient (Pg. 2, ¶ 0017 teaches that to coordinate various timing features, "It is possible to this end, for example, to transmit a control signal, where appropriate with a data record, to a contrast agent injector.” The series of steps describes by Feuerlein at ¶ 0030-0034 teach a control unit to coordinate the contrast agent injection.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to include a module for communicating with the mechanical pump such that it is operated in response to an instruction. One skilled in the art would have been motivated to include communication with the pump in order for the system to know the timing of the injection without the input of a user. Seppi discloses that the system coordinates the imaging with respect to the injection timing (abstract and Fig. 3b) and calculates the time elapsed from injection (Fig. 3b). Communicating directly with the pump would allow the system to receive the timing without input from a user. Furthermore, the prior art collectively includes each element claimed, and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of Seppi, while the teaching of Feuerlein continues to perform the same function as originally taught prior to being combined.
Regarding claim 16, the above combination the system of claim 15, wherein the processor system is further configured to differentiate the first anatomical phase and the second anatomical phase from a surrounding tissue based on the emitted x-rays at the first power and the emitted x-rays at the second power and different attenuations of the x-rays at the first power and the x-rays at the second power between the surrounding tissue and either of the first anatomical phase and the second anatomical phase. (See rejection of claim 15, both Seppi and Licato teach reconstructing first and second phases differentiated from the surrounding tissue, based on x-rays emitted at two power levels. Also see Seppi ¶ 0035, as in the rejection of claim 1.)
Regarding claim 17, the above combination the system of claim 16, wherein the processor system is further configured to reconstruct a model that illustrates at least one of the first anatomical phase based on the determined first sub-plurality of image frames or the second anatomical phase based on the determined second sub-plurality of image frames. (See rejection of claim 7.)
Regarding claim 18, the above combination the system of claim 17, wherein the processor system is further configured to reconstruct the model to illustrate both the first anatomical phase based on the determined first sub-plurality of image frames and the second anatomical phase based on the determined second sub-plurality of image frames (See rejection of claims 2 and 8.)
where the received inputs relates to a pixel intensity in the region of interest to identify the first sub-plurality of image frame and the second sub-plurality of image frames. (As per Licato ¶ 0041 the two phases/input image data of the region of interest are displayed for visualization with image/pixel intensity to identify the first and second phases. Also see Licato Figs. 3 and 4. Also see Seppi ¶ 0054 for specifics of imaging.)
Regarding claim 19, the above combination the system of claim 17, further comprising: a display device configured to display the model to illustrate both the first anatomical phase based on the determined first sub-plurality of image frames and the second anatomical phase based on the determined second sub-plurality of image frames. (See rejection of claims 3 and 7.)

Claims 15-20, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seppi (U.S. PG Pub. 2005/0084060; provided by Applicant) in view of Licato (U.S. PG Pub. 2010/0128942), Rappoport (U.S. PG Pub. 2007/0238968; provided by Applicant), Simon (U.S. Pat. Appl. Pub. 2009/0232374; provided by Applicant), Feuerlein (US PG Pub. 2008/0306381; provided by Applicant) and Simon 2008 (US PGPub 2008/0242978)
Regarding claim 20, the above combination the system of claim 19, further comprising a navigation system having a tracking system and an instrument tracking device: (See rejection of claim 3)
wherein the navigation system if configured to:
register the model to the subject (Simon, ¶ 0082 teaches that the system is operable to “identify the corresponding point on the pre-acquired image or atlas model relative to the tracked instrument 24 and display the position on display 22 and relative to the image data 23 . . . An icon representing the localized point or instruments is shown on the display 22.”)
determine a tracked location of the tracking device and determine a location of an icon to be superimposed on the displayed model representing a location of an instrument relative to the determined tracked location of the tracking device relative to the subject. (Simon, ¶ 0082 teaches that the system is operable to “identify the corresponding point on the pre-acquired image or atlas model relative to the tracked instrument 24 and display the position on display 22 and relative to the image data 23 . . . An icon representing the localized point or instruments is shown on the display 22.”)
wherein the model is a three-dimensional model (see rejection of claim 1.)
In the field of CT imaging Simon 2008 teaches a gantry tracking device and register the model to the subject based at least in part on tracking the gantry with the gantry tracking device; (¶ 0006 discloses tracking a patient via a fiducial marker on the patient. ¶ 0026 discloses tracking the gantry, “The movements of the imaging device 34, such as the C-arm 36 can be tracked with a tracking device 50.” ¶ 0005 discloses registration based on said tracking. Imaging system tracker 50 and patient tracker 50a are both used for navigation and continued registration during acquisition. See ¶ 0038 and ¶ 0037.)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to incorporate the gantry tracking feature into the above combination. The determination of obviousness is predicated upon the following findings: The prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design without changing a “fundamental” operating principle of above combination, while the teaching of Simon 2008 continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of simply performing tracking of an imaging system, well-known and widely used in the area of CT imaging.

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                            

/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661